Title: To James Madison from David Jameson, [ca. 10] December 1782
From: Jameson, David
To: Madison, James


Dear Sir
Richmond Decr. [ca. 10] 1782
I have for sometime past (ever since I have been at this place, where I am constrained to give my attendance) intended to write to you, but have been discouraged for want of something that I could think worth troubling you with. I was happy to hear Congress had done Mr. Jefferson and themselves justice by appointing him a Commissioner to Europe, to assist in settling the terms of a Peace. He will there have a field to display his great Abilities, and I have not a doubt will so acquit himself as to give satisfaction to all. He brot. his two eldest Girls sometime ago to Ampthill to have them inoculated under the care of Doct Currie. As they had gone through the disorder and I could make a Visit without giving pain at my return to those who had not had the small pox, I waited on him Sunday last. He set out the next day for Albemarle, & after settling some family affairs there, will proceed to Phila.: And I expect will be with you soon after you receive this. I most heartily wish him a safe & pleasant passage cross the Atlantic
If you think you can trust me with your full and free opinion on the prospect of Peace or War, and whether there is a probability of our being again invaded in this State; I shall be much obliged to you for it. My reason is, that although I have resided below for some Months I cannot be said to have lived there—Most of my moveables that the British left me being still in the up Country, from whence I have not as yet thought it proper to remove them
As a Member of Assembly you will think it strange if I do not give you some Accot. of what is done and doing. An Act is passed to extend the time of taking in our paper Money till June next, the holders may fund it or lay it out in Land warrants, as before. The War & Commercial Agents offices are discontinued. General Spotswoods two State Legions will be disbanded. the Men are invited to enlist in our Contl. Regiments. The Officers are allowed to pay their own taxes out of their Certificates. And are to receive yearly the Interest that becomes due to them. Some Bills of less Note are finished and many are under consideration in the House of Delegates I suppose about Christmas the whole may be finished with very great esteem I am
Dr Sir   Your obedt hb servt
David Jameson
do me the favour to forward the inclosed
